DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to Applicant’s amendment filed 12/29/2021.
Claims 1 and 19-20 are amended.
Claims 3-4, 6-9, 11-18 and 23 are cancelled.
Claims 1-2, 5, 10, and 19-22 are pending. 

Response to Arguments
Applicant's arguments filed 12/29/2021 with respect to amended claim 1 have been fully considered but they are not persuasive.

The Applicant argues that the combination of Karles and De Roos fails to disclose “the solid shell having a thickness ranging from 10 µm to 50 µm” as in claim 1 (p. 6).
The Examiner agrees and notes that Washington was cited to teach this limitation.

The Applicant then argues that it would not have been obvious for a skilled artisan to have modified  the coating layer as taught by Karles to include the features of the solid shell as disclosed by Washington. The Applicant notes that Karles discloses a coating having a thickness of about 200 µm (para. 78) and that the coating layer 230 “can serve as a protective layer or protective film to maintain or strengthen the physical integrity of the hydrogel capsule. The coating layer 230 can reduce the permeability of the hydrogel capsule by serving as a physical barrier that can prevent the diffusion of water molecules from the exterior surface of the hydrogel matrix/shell 220” (para. 36). The Applicant then argues that the coating layer 230 as taught by Karles already achieves the alleged improved function which serves as the basis for the proposed combination, and therefore there is no suggestion that the solid shell as disclosed by Washington ahs an improved function, or noted thickness in Washington provides a particular benefit (p. 7-8).
First, the Examiner notes that the cited 200 µm thickness of the coating layer shows up in Example 3 of Karles. The Examiner further notes that Karles does not disclose any specific range of thicknesses of the coating layer. “Disclose[d] examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123(II).
Second, paragraph 36 of Karles, as cited by the Applicant, only supports the proposition that the coating layer 230 reduces diffusion of water molecules, whereas the modification in Washington serves to prevent migration of volatile-type flavorant (see Washington; Col. 3, ll. 36-36). 
Lastly, such a modification involves optimization of thicknesses within prior art conditions.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04 (IV).
Therefore, the Examiner does not find the Applicant’s argument to be persuasive. The modification is beneficial because it prevents migration of volatile-type flavorants, including menthol, as opposed to reducing diffusion of water molecules. Moreover, the modification is obvious because it involves routine optimization of prior art conditions of thicknesses. 

The Applicant then argues that the cited advantage that “[t]here is essentially no migration of volatile-type flavorant such as menthol during storage of the cigarette product” (Washington; col. 3, ll. 32-38) means that it is not the solid shell that provides the improved function, but rather the cigarette product in its entirety that has the noted benefit/improvement (p. 8).
The Examiner has noted the Applicant’s argument, but does not find it persuasive. Both Washington and Karles deal with the same storage conditions of storage of a capsules in a cigarette (Washington, col. 3, ll. 32-38; Karles, claim 16). Therefore, the modification would still be beneficial even if the cigarette product contributes to preventing the migration of the volatile-type flavorants thereby allowing longer storage of the cigarette without allowing the flavorants to escape.

Applicant's arguments filed 12/29/2021 with respect to claim 10 have been fully considered but they are not persuasive.
The Applicant argues that the combination of Mishra and Hartmann fail to disclose or suggest “the cross-linked elongated structure being a thread or strand having an average diameter of about 0.8 mm to about 1.5 mm” as recited in claim 10. The Applicant notes that the Office Action asserts that this feature is taught by Mishra (p. 7 of Non-Final Rejection dated 10/1/2021). The Applicant then argues that Mishra discloses only beads “having a maximum particle size of less than about 5 mm, 1 mm, 0.5 mm, or 0.1 mm” (Para. 100) and that Mishra is silent as to a thread having an average diameter of about 0.8 mm to about 1.5 mm. The Applicant further argues that the particle size refers to the largest dimension of the measured item (i.e. beads), while diameter is a cross-section of the thread (i.e. particle size and diameter are not interchangeable). 
The Examiner has noted the Applicant’s argument and cited passages of Mishra. However, Mishra further discloses that the encapsulated additive may be an elongated capsule, such as a thread or film (para. 98) and having a diameter of less than about 10 mm, 5 mm, 1 mm, 0.5 mm, etc (para. 98). Therefore, Mishra discloses that the elongated encapsulated additive, such as a thread or film, can have a diameter of less than 5 mm or 1 mm. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karles et al. (US 2011/0104218) in view of De Roos et al. (US 6325859) and Washington (US 5221502).
Regarding claim 1-2 and 21, Karles discloses a smoking article (see claim 16) comprising:
a tobacco rod (see claim 19; equivalent to a rod including a smokable composition); and
a capsule having an elongated shape (200; see Fig. 5A) including a network of polymer chains crosslinked together in the desired form (Paragraph 27; equivalent to a cross-linked structure consisting a network of crosslinked polysaccharide) including:
a hydrophobic core (210, 310; Fig. 2; Paragraph 35) including an additive such as menthol (Paragraph 37, 39); 
a matrix/shell (220) encapsulating and surrounding the core (see Fig. 2), the matrix/shell includes suitable crosslinkable polymers including alginates, pectins, and carrageenans (Paragraph 54), which is crosslinked in a suspension of ions to activate ionic gelation (paragraph 55; see also Example 1); and
a coating layer (230; equivalent to a solid shell coated on the elongated structure;
	wherein the smoking article is in the form of a cigarette (Paragraph 33, 70), and the cross-linked elongated structure is incorporated in the tobacco rod and/or a filter of the cigarette (claim 19), the capsule has an average diameter of 1-5 mm (claim 15; Paragraph 72), and the capsule forming a rod-like, cross-linked matrix structure (Paragraph 72; equivalent to a thread or strand). 
	Regarding the claim limitation “a cigarette that includes a filter disposed adjacent to the rod,” it is well known in the art that a cigarette’s filter is located adjacent to the tobacco rod. 
	Regarding the claim limitation “the cross-linked elongated structure consisting of a network of crosslinked polysaccharide throughout the cross-linked elongated structure and surrounding the hydrophobic additive,” it appears that the capsule may include water. However, Karles teaches examples of a Eud-Alg capsule in with 0 water retention (see Table 2). Therefore, Karles discloses a cross-linked elongated structure including only the hydrophobic core, the cross-linked polysaccharide matrix, and the coating layer surrounding the cross-linked polysaccharide.  
	Karles further discloses that there is a desire to control the release profile of the encapsulated additive by increasing the porosity of the polymer (Paragraph 38, 58, 70).
However, Karles does not explicitly teach the polysaccharide is completely cross-linked. 
De Roos teaches a method of preparing beads containing a flavor (abstract) wherein the bead consists of a matrix of a reticulated, multivalent cation containing acid polysaccharide and at least one oil insoluble liquid active ingredient partly filling the voids built the acid polysaccharide, the multivalent cation containing acid polysaccharide is preferable alginate, especially calcium alginate, which can be released by compression or rupturing or by destruction of the polysaccharide matrix by burning and has a diameter of preferably 400-1500 µm (Column 3, line 40-60), the flavor ingredient includes menthol (Column 9, lines 15-18), the microparticles may be varying shapes including long fibers (Column 6, lines 7-12). De Roos further discloses that a sodium salt of an acid polysaccharide is exposed to a solution of calcium chloride to convert the water soluble salt of the acid polysaccharide into a water insoluble calcium salt (Column 8, line 18-31), wherein the calcium ions in the range of 1-10% weight require a reasonable time for full conversion of the sodium alginate into solid gelled particles (Column 8, lines 32-50), and the time-intensity profile of flavor release can be influenced by varying the conditions of gelation with calcium, e.g. by changing the calcium ion concentration or the duration of gel formation (Column 9, line 63-Column 10, line 11). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have changed the calcium ion concentration or duration of gel formation, including full conversion, to obtain various amounts of time-intensity flavor release because (a) Karles suggests controlling the release profile of the capsule (Paragraph 38, 58, 70) and De Roos teaches controlling flavor delivery via changing the concentration and/or duration of gel formation (Column 9, line 63-Column 10, line 11), and (b) discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Karles further discloses in one example that the coating layer is 200 µm thick (Paragraph 78). 
However, Karles is silent as to the solid shell having a thickness ranging between about 10-50 µm.
Washington teaches a cigarette product containing an encapsulated flavorant-release filament wherein menthol is encapsulated in a filament of pectin or alginate (Column 2, lines 34-36 and 46-48) having a coextensive sheath coating or outer solid shell of calcium alginate having a thickness ranging between about 5 microns and about 20 microns (Column 2, lines 55-63) to control the release of the flavorant under normal smoking conditions (Column 3, lines 14-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted modified Karles’ coating layer for Washington’s a solid shell having a thickness between about 5 microns and about 20 microns (Washington; Column 2, lines 55-63) because the modification would ensure that there is essentially no migration of a volatile-type flavorant during storage (Washington; Column 3, lines 36-38).
Regarding claim 19, Karles discloses the menthol encapsulated in the cross-linked elongated structure (see above).
Regarding the process steps recited in the claims, the limitations have been considered and interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
Claim 5 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karles et al. (US 2011/0104218) in view of De Roos et al. (US 6325859) and Washington (US 5221502) as applied to claim 1 above, and further in view of Mishra et al. (US 2006/0144412). 
Regarding claim 5, modified Karles discloses the smoking article as discussed above with respect to claim 1.
However, modified Karles is silent as to the filter further comprising particles of carbon.
Mishra teaches an improved delivery of additives through encapsulation whereby the encapsulated additive can be used within an activated carbon containing cigarette (abstract), wherein it is known that activated carbon are useful sorbents having a large adsorbent capacity for low cost and are effective at removing targeted constituents of tobacco smoke (paragraph 3) such as benzene, acrolein, or 1,3-butadiene (Paragraph 17), wherein encapsulating the additive reduces the interaction between the additive and sorbent thus allowing the additive to be released in to the mainstream smoke upon heating with reduced sorption of additive sorbent (Paragraph 17). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have added activated carbon as in Mishra to the filter of modified Karles in order to obtain the predictable and beneficial result of removing mainstream smoke constituents such as benzene, acrolein, and 1,3-butadiene (Mishra; Paragraph 17). 
Claims 10, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra et al. (US 2006/0144412) in view of Hartmann et al. (US 2009/0050163).
Regarding claim 10, Mishra discloses an encapsulated additive within a cigarette (abstract) comprising:
a tobacco containing portion (Paragraph 72; see claim 18); and
an encapsulated additive located in the tobacco fill of the smoking article (Paragraph 74; see claim 18); the encapsulated additive is in the form of a thread (claim 11; equivalent to an elongated cross-linked structure); the encapsulated additive includes:
a flavorant (see claim 1) being menthol (see claim 8-9);
an encapsulating cross-linked polymer (claim 1) forming a cross-linked matrix around the menthol flavorant (claim 9; equivalent to a network of cross-linked polysaccharide and surrounding the hydrophobic additive), the encapsulating cross-linked polymer comprises at least one of a cross-linked alginate layer, a cross-linked pectin layer, and/or a co-cross-linked alginate-pectin layer (claim 8); and 
an overcoating cross-linked polymer on the encapsulating cross-linked polymer with the flavorant therein (claim 1, 18; equivalent to a solid shell).
wherein the encapsulated additive is in the form of a thread (claim 11) having a particle size of less than about 5 mm (claim 11; interpreted as an overlapping the claimed range of about 0.8-1.5 mm).
Additionally, Mishra discloses that the encapsulating cross-linked polymer is formed by reacting multivalent cations with the polysaccharides, and reacting the cations and polysaccharides for longer amounts of time increases the number of cross-links with leads to a harder encapsulate where a solid particle may form (paragraph 30). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have increased the number of cross-links, including fully cross-linking the polysaccharide, to increase the hardness of the encapsulated additive because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
However, modified Mishra does not explicitly teach the solid shell having a thickness ranging from 30-50 µm.
Hartmann teaches a smoking device receiving at least one breakable capsule (abstract) including a core enclosed by a shell (Paragraph 2), the thickness of the shell is preferably 30-150 microns (Paragraph 23), the shell comprising at least one hydrocolloid selected from alginates, carrageenans, and pectins (Paragraph 24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overcoating cross-linked polymer of modified Mishra to be in the range of 30-150 microns as in Hartmann in order to impart the ability to rupture the encapsulated additive (Hartmann; Paragraph 4). 
Regarding claim 20¸ modified Mishra discloses the menthol encapsulated in the cross-linked elongated structure (see above).
Regarding the process steps recited in the claims, the limitations have been considered and interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
Regarding claim 22, modified Mishra does not explicitly teach the use of cross-linked carrageenan.
Hartmann further teaches that alginates, carrageennans, and pectins are alternatives to forming a shell (see Paragraph 27). 
It would have been obvious to said skilled artisan to have substituted the cross-linked pectin and/or alginate for the cross-linked carrageenan as in Hartmann because Hartmann recognizes that carrageennans are alternatives to alginates and pectins (see Paragraph 27). Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712